Citation Nr: 0511703	
Decision Date: 04/26/05    Archive Date: 05/03/05

DOCKET NO.  00-22 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
disability manifested by a distinctive odor, diagnosed as 
halitosis.

2.  Entitlement to service connection for halitosis. 

3.  Entitlement to a rating in excess of 10 percent for 
gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran served on active duty from February 1969 to 
February 1989.  

Entitlement to service connection for a disorder manifested 
by a distinctive odor was previously denied by the Board of 
Veterans' Appeals (hereinafter Board) in a decision entered 
in April 1997.  

This current matter comes before the Board on appeal from 
rating decisions of the Montgomery, Alabama, Regional Office 
(RO).  By a rating action of June 2000, the RO denied the 
veteran's attempt to reopen her claim of entitlement to 
service connection for a disorder manifested by a distinctive 
odor.  Subsequently, in an April 2003 rating decision, the RO 
increased the evaluation for the veteran's atrophic gastritis 
(recharacterized as "gastroesophageal reflux disease" GERD) 
from 0 percent to 10 percent, effective from October 21, 
1996.

The Board notes that, while it is not made clear in the 
record, it appears that the RO reopened the veteran's claim 
and denied it on the merits in its September 2001 
supplemental statement of the case (SSOC).  However, the 
Board must initially determine whether new and material 
evidence has been received regardless of the RO's actions.  
Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996); Butler 
v. Brown, 9 Vet. App. 167, 171 (1996).  

The Board must address the question of new and material 
evidence in the first instance because the issue goes to the 
Board's jurisdiction to reach the underlying claim.  Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. 
Brown, 9 Vet. App. 167, 171 (1996) (applying an identical 
analysis to claims previously and finally denied, whether by 
the Board or the RO).  Only where the Board concludes that 
new and material evidence has been received does it have 
jurisdiction to consider the merits of the claim.  Barnett; 
Hickson v. West, 11 Vet. App. 374, 377 (1998).  Because the 
Board finds that new and material evidence has been 
submitted, the veteran is not prejudiced by the Board's 
consideration of this question in the first instance.  See 
Jackson v. Principi, 265 F.3d 1366 (2001).  

In April 2004, the veteran requested a hearing before a 
Member of the Board.  However, in December 2004, she withdrew 
her request for a hearing.

The issue of entitlement to a rating in excess of 10 percent 
for GERD is addressed in the REMAND portion of the decision 
below, and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by the 
RO.  

2.  In an April 1997 decision, the Board denied entitlement 
to service connection for a disorder manifested by a 
distinctive odor.  

3.  The evidence associated with the claims file subsequent 
to the April 1997 Board decision is not cumulative or 
redundant of evidence previously of record, and bears 
substantially upon the specific matter under consideration, 
such that it must be considered to decide fairly the merits 
of the claim for service connection for a disorder manifested 
by a distinctive odor, diagnosed as halitosis.  

4.  The competent medical evidence of record is at least in 
equipoise regarding whether there is a causal relationship 
between the veteran's currently diagnosed halitosis and 
complaints noted in service.  


CONCLUSIONS OF LAW

1.  The April 1997 Board decision denying service connection 
for a disorder manifested by a distinctive odor is final.  38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2004).  

2.  New and material evidence has been received since the 
April 1997 Board decision sufficient to reopen the veteran's 
claim for service connection for a disorder manifested by a 
distinctive odor.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (effective prior to August 29, 2001).  

3.  Resolving the benefit of the doubt in the veteran's 
favor, the Board finds that a disorder manifested a 
distinctive odor, diagnosed as halitosis, was incurred during 
her military service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA).

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, the VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Having considered the record in light of the duties imposed 
by the VCAA and its implementing regulations, and in view of 
the Board's favorable disposition of the petition to reopen 
and the grant of service connection for a disorder manifested 
by a distinctive odor, the Board finds that all notification 
and development action needed to fairly adjudicate the claim 
on appeal, to the extent decided herein, has been 
accomplished.  


II.  Factual background.

The veteran's service medical records indicate that she was 
treated in November 1971 for reflux esophagitis.  An August 
1982 treatment entry related that the veteran had been seen 
for complaints of halitosis for several years.  The 
impression was halitosis by history with no gastrointestinal 
pathology and no ears, nose and throat or dental pathology.  
A June 1983 entry noted that the veteran complained of a 
chronic problem with bad breath.  A July 1983 entry related 
that the veteran was evaluated due to excessive concern over 
bad breath.  The impression included the need to rule out 
major depression with psychotic features or a paranoid 
disorder.  A November 1983 entry related an assessment of 
halitosis by history.  An additional November 1983 treatment 
entry noted an impression which included proximal gastritis 
and atrophic distal gastritis.

A January 1986 treatment entry indicated that the veteran was 
seen with complaints of severe halitosis.  It was noted that 
the veteran had undergone an evaluation at the dental clinic, 
which was found to be within normal limits.  The assessment 
was chronic halitosis, etiology unknown.  A January 1987 
entry noted an impression of halitosis with an essentially 
normal ears, nose and throat examination.  A March 1987 entry 
indicated that the veteran complained of a chronic history of 
intermittent epigastric pains associated with a foul 
halitosis.  The impression was history compatible with reflux 
and possible peptic ulcer disease.  The November 1988 
separation examination indicated that the veteran had severe 
stomach problems in 1987.  There were notations that the 
veteran's endocrine system, gastrointestinal system and mouth 
and throat were normal.  The veteran reported ears, nose and 
throat trouble at that time.  The veteran was evaluated again 
in February 1989 with an impression of no etiology found for 
the halitosis.  

The veteran underwent a VA examination in June 1989.  She 
reported that her biggest and most embarrassing problem was 
an odor that she stated had been described by others as 
emanating from her nose or mouth.  The examiner reported that 
no halitosis was appreciated.  The diagnoses included history 
of halitosis with ears, nose and throat evaluation and a 
gastrointestinal evaluation being unremarkable.  

VA treatment records dated from June 1989 to March 1990 
indicated that the veteran was treated for several disorders.  
A May 1989 treatment entry noted that the veteran complained 
of a problem with a nasal odor.  The diagnoses included 
history of body malodor.  A June 1989 treatment included an 
impression of malodorous body/breath, possibly subjective.  
An additional June 1989 treatment related an impression of a 
normal exam with upper respiratory infection, which was not 
the cause of the "odor".  A January 1990 entry noted an 
impression of malodorous sensation, unknown etiology.  
February 1990 and March 1990 treatment entries indicated 
impressions of subjective malodor.  

In a September 1990 lay statement, it was reported that the 
veteran had a distinct odor which was described as an 
"unexplainable", "undescribed" odor.

At the September 1990 hearing, the veteran testified that she 
had been told by people that she worked with that on several 
occasions she had a "fecal" odor which they considered 
unbearable.  She stated that she thought the odor was 
intermittent, but that it was embarrassing and offensive.  
The veteran testified that she had been asked not to attend 
church because of the odor.  She indicated that she felt the 
disorder had increased in severity as her period of service 
continued.  The veteran's brother testified that he never 
noticed that the veteran had an odor prior to her entering 
active service.  He reported that he would notice an odor 
around the veteran when he visited her.  Her brother 
indicated that he thought the odor may come from the 
veteran's breath.  

The veteran underwent a VA examination in May 1991.  She 
reported a history of bad breath emanating from the mouth and 
nose.  She denied body odor or odor from urine. It was noted 
that the veteran had been extensively evaluated.  The 
diagnoses included halitosis by history with extensive 
evaluations including dental, ears, nose and throat, as well 
as gastrointestinal consultations revealing no significant 
pathology except treatment of ethmoid sinusitis in October 
1989.  VA treatment records dated from June 1991 to July 1991 
indicated that the veteran was seen for complaints of 
halitosis.  

At the February 1993 hearing, the veteran testified that her 
odor had affected her both socially and in terms of her 
employment.  She testified that she had undergone extensive 
VA evaluations, but that a source of her disorder had not 
been found.  She reported that strangers as well as family 
members had noticed the odor.  The veteran indicated that she 
thought the odor had increased in severity since her 
separation from service.  She reported that one physician 
told her that he thought her disorder was the result of 
"nerves."  The veteran reported that she had not had any 
problems with soiling of her cloths.  

The veteran underwent a VA psychiatric examination in March 
1994.  She reported that her coworkers complained that she 
had a bad smell that was described as smelling like "gas".  
The diagnosis was no psychiatric diagnosis.  The veteran 
underwent a VA endocrinology evaluation in August 1994. She 
reported that she suffered from an abnormal unusual body 
smell since 1982 which was not affected by bathing or 
perfume.  The examiner noted that the veteran had no sweating 
or skin lesions and no gastrointestinal symptoms.  The ears, 
nose and throat exam was reported to be within normal limits.  
The examiner reported that he could not detect the bad smell.  
The assessment was abnormal unusual body smell, cause 
unknown.  

The veteran underwent a VA hyperthyroidism, thyroid and 
adenoma examination in July 1995.  The impression included 
doubtful history of hyperthyroidism and adenoma, history of 
hysterectomy and bilateral oophorectomy with replacement 
therapy of Premarin and history of subjective odor, etiology 
undetermined.  Following laboratory studies, the examiner 
related an additional impression that included euthyroid 
patient with no evidence of adenoma and slight elevation of 
T3 that was not considered to be significant and slightly 
decreased T3 resin, which was also considered not 
significant.  

At the October 1996 hearing, the veteran testified that her 
co-workers reported that she presented an odor of "flatus."  
She stated that the odor would spread through the air and 
fill the area where she was working.  The veteran reported 
that the odor was apparently stronger and more distinct when 
she was working or when she would become warmer.  She 
indicated that some of her co-workers thought her disorder 
might be related to a "vagal nerve."  

Received in May 1999 was a statement in support of claim (VA 
Form 21-4138), wherein the veteran sought to reopen her claim 
for service connection for a disability manifested by a 
distinctive odor.  Submitted in support of her claim were VA 
outpatient treatment reports, dated from July 1991 through 
January 2000, showing treatment for several disabilities.  
Among these records was a cytopathology report, dated in July 
1991, which reflects a preoperative diagnosis of halitosis.  
This report shows that the veteran underwent esophageal 
laryngoscopy, which was negative for malignant cells.  The 
postoperative diagnosis was also reported as halitosis.  Also 
submitted in support of the claim were treatment records from 
Maxwell Air Force base, dated from March 2000 to June 2000, 
reflecting clinical evaluation for several disabilities.  
During a clinical visit in March 2000, the veteran indicated 
that co-workers told her that she had a foul odor; she first 
noticed that odor intermittently since 1980, but she has 
never been given a definite diagnosis.  It was noted that no 
odor was noticed on examination; no pertinent diagnosis was 
reported.  

Additional treatment reports from Maxwell Air Force Base, 
dated from June 2000 to October 2000, were subsequently 
received in November 2000.  These records show that the 
veteran received ongoing follow up evaluation for several 
disabilities, including a disability diagnosed as halitosis.  
An undated treatment report indicates that the veteran was 
seen for consultation of halitosis, which has been present 
for more than 15 years; it was noted that the veteran's 
breath smells like rotten eggs, intermittently.  The examiner 
stated that while she cannot smell it, her husband's co-
workers could.  The assessment was chronic halitosis.  A 
treatment note, dated in September 2000, reflects a diagnosis 
of halitosis, unknown etiology.  

Submitted in support of the veteran's claim was an Internet 
Article from the Helicobacter pylori foundation, which 
discussed the case of a woman with a 60-year history of 
halitosis.  It was reported that the woman was strongly 
seropositive for H. pylori, and treatment was initiated with 
triple therapy, which resolved the infection and the 
halitosis.  It was concluded that the case report identified 
a patient who appeared to have had halitosis as a result of 
the infection caused by H. pylori, without any symptoms that 
would indicate an ulcer and without history of dyspepsia.  

Received in December 2001 was a medical statement from Dr. 
Corey B. Lewis, at the Maxwell AFB, dated in November 2001, 
who noted that the veteran had been followed at the clinic; 
she had a history of diabetes mellitus, gastroesophageal 
reflux disease, and hypertension.  Dr. Lewis also noted that 
the veteran had a history of what has been documented as 
halitosis; she reported having been told that she had a 
distinctive odor.  The veteran indicated that she had been 
unable to obtain or maintain a job as a result of this odor 
problem.  Dr. Lewis indicated that he evaluated the veteran 
in September 2000.  She was then referred to the General 
Surgery department for an upper endoscopy (EGD) to rule out 
any neoplasm or bezoars with her history of GERD.  She 
underwent EGD with biopsy in November 2000, and she was 
diagnosed with type A gastritis, duodenitis.  He further 
noted that biopsies came back positive for H. pylori.  She 
was treated with a course of antibiotics and proton pump 
inhibitor.  Dr. Lewis further noted that evaluation to date 
had not presented a clear etiology of the veteran's odor 
problem.  Dr. Lewis stated that he would call her condition 
Halitosis, a condition for which there are many possible 
causes, including: lung or oral infections, smoking, liver or 
renal failure, diabetic ketoacidosis, cancer, and H. pylori 
gastric infection.  Dr. Lewis stated that, on review of the 
veteran's case, the only clear etiology for her halitosis is 
the H. pylori gastric infection.  He noted that she has been 
treated in the past with antibiotics; however, it is possible 
that she has incomplete eradication of the bacteria.  
Therefore, Dr. Lewis opined that the veteran likely has 
chronic halitosis due to chronic H. pylori gastric infection.  

The veteran was afforded a VA examination in August 2002, at 
which time the examiner stated that the veteran has had 
numerous and thorough work-up in an Ear, Nose, and Throat 
clinic, been seen by an endocrinologist, by Dental Clinic, 
and several times in the Internal medicine Clinic as well as 
gastroenterologist, and have found no cause for her 
subjective halitosis.  The veteran indicated that she noted 
onset of halitosis in the 1980's.  She denied any 
indigestion.  She stated that she has had a total of three 
endoscopic procedures, and the last one in 2001 was positive 
for Helicobacter pylori.  She was treated with antibiotic for 
14 days.  The veteran indicated that her current employment 
consisted of caring for a veteran in her home under the CRC 
program at the VA; she states that she left the VA in 1998, 
after she was told that she emitted a fecal odor.  The 
veteran reported being fired from a job at the Masonic Home 
in 2000 because of the same odor.  No malodor was observed on 
examination of the veteran.  She had good dentition, with no 
apparent abscess, ulcers or hypertrophy of the gums.  
Helicobacter pylori antibodies were positive.  The diagnosis 
was "no halitosis was noted on today's examination by four 
different providers;" history of subjective chronic halitosis 
without support of clinical evidence.  


III.  Legal analysis-New and material evidence.

The present claim was initiated in May 1999.  Under pertinent 
legal authority, VA may reopen and review a claim that has 
been previously denied if new and material evidence is 
submitted by or on behalf of the veteran.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  

Title 38 Code of Federal Regulations, Section 3.156(a) 
provides that "new and material evidence" is evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  [Parenthetically, the Board 
notes the regulations implementing the VCAA include a 
revision of 38 C.F.R. § 3.156(a) (2002), effective August 29, 
2001.  Given the May 1999 date of claim culminating in the 
instant appeal, the Board will apply the version of 38 C.F.R. 
§ 3.156(a) in effect prior to August 29, 2001.]  

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence submitted 
since the prior final denial is, in fact, new.  As indicated 
by the regulation cited above, and by judicial case law, 
"new" evidence is that which was not of record at the time of 
the last final disallowance (on any basis) of the claim, and 
is not "merely cumulative" of other evidence that was then of 
record.  This analysis is undertaken by comparing newly 
received evidence with the evidence previously of record.  
After evidence is determined to be new, the next question is 
whether it is material.  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the last final denial 
on any basis to determine whether a claim must be reopened.  
See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the 
last final denial pertinent to the claim was the April 1997 
Board decision.  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).  

The evidence added to the record since the April 1997 
decision includes VA outpatient treatment reports, dated from 
July 1991 to January 2000, records from Maxwell AFB dated 
from March 2000 to June 2000, showing follow up evaluation 
for halitosis, and a medical statement from Dr. Corey B. 
Lewis, dated in November 2001, attributing the veteran's 
halitosis to H. pylori gastric infection.  This evidence was 
not previously of record, and is not cumulative or 
duplicative of evidence before the Board in April 1997.  
Hence, the evidence is "new" within the meaning of 38 C.F.R. 
§ 3.156.  Moreover, as this evidence establishes a definite 
diagnosis of halitosis, not shown in April 1997, the Board 
finds that the evidence is "material" -- that is, it is so 
significant that it must considered to fairly decides the 
merits of the claim for service connection.  While the Board 
notes that the evidence includes several possible causes of 
halitosis, and that the evidence does not clearly attribute 
the disability to any in-service event, the Board notes that, 
to support a reopening, the evidence the evidence need only, 
at a minimum, "contribute to a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability," even where it will not eventually convince VA 
to alter its decision.  See Hodge, 155 F.3d at 1363; 38 
C.F.R. § 3.156.  The Board finds that the above-described 
evidence meets that standard, in the instant case.  

As new and material evidence has been received, the criteria 
for reopening the claim for service connection for a disorder 
manifested by a distinctive odor, diagnosed as halitosis, 
have been met, and de novo consideration of the claim for 
service connection is warranted.  


IV.  Legal analysis -- Service connection.

Under the governing statutory and regulatory criteria, 
service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury or disease during such service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303(a) (2004).  Where there 
is a chronic disease shown as such in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
When a condition noted during service is not shown to be 
chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Court has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the United States Court of Appeals 
for the Federal Circuit, which recently stated that "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).  

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  Triplette 
v. Principi, 4 Vet. App. 45, 49 (1993), citing Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991).  It is equally clear, 
however, that the resolution of issues which involve medical 
knowledge, such as diagnosis of disability and determination 
of medical etiology, require professional evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  

When all the evidence is assembled, the Board is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether the preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102; and 
Gilbert v. Derwinski, 1Vet. App. 49, 55 (1990).  

After careful review of the entire record, the Board notes 
that service medical records clearly show that the veteran 
was seen on numerous occasions for complaints of halitosis.  
The veteran was variously diagnosed with chronic halitosis, 
etiology unknown, and halitosis by history.  The veteran was 
also found to have atrophic gastritis during service.  Post 
service treatment records show that the veteran has continued 
to receive clinical evaluation for complaints of halitosis; 
treatment records included assessments of history of body 
malodor, etiology unknown, and subjective malodor.  An August 
1994 VA examination noted an assessment of abnormal unusual 
body smell, cause unknown.  Moreover, while a current VA 
examination in August 2002 reported no halitosis noted on 
'today's' examination by four providers, numerous treatment 
records, dated from January 2000 through November 2001, 
report assessments of halitosis.  These records clearly 
document a current and chronic disability, which has been 
diagnosed as halitosis.  

Furthermore, in a November 2001 medical statement, Dr. Corey 
Lewis, who has been treating the veteran, concluded that the 
only clear etiology for halitosis is the H. pylori gastric 
infection.  Therefore, he opined that the veteran has chronic 
halitosis due to chronic H. pylori gastric infection.  It is 
also noteworthy that the veteran was service connected for 
atrophic gastritis, and during the August 2002 VA 
examination, it was noted that Helicobacter pylori antibodies 
were positive.  It is also significant that a case study has 
shown that a patient appeared to have had halitosis as a 
result of the infection caused by H. pylori, without any 
symptoms that would indicate an ulcer and without history of 
dyspepsia.  Therefore, resolving the benefit of the doubt in 
the veteran's favor, the Board finds that the medical 
evidence and the veteran's assertions collectively establish 
that the veteran's currently diagnosed halitosis cannot be 
disassociated from the complaints reported during her period 
of active service.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.  Considering the evidence, as 
outlined above, and resolving all reasonable doubt in the 
veteran's favor, the Board finds that the criteria for 
service connection for a disorder manifested by a distinctive 
odor, diagnosed as halitosis, are met.  


ORDER

New and material evidence having been received, reopening of 
the claim for service connection for a disorder manifested by 
a distinctive odor is granted.  

Service connection for halitosis is granted.  


REMAND

The Board notes that the veteran's condition was previously 
rated as atrophic gastritis under Diagnostic Code 7307; 
however, when the RO increased the veteran's disability 
rating in April 2003, it was assigned a 10 percent disability 
rating under DC 7346 (hiatal hernia analogous to GERD).  See 
38 C.F.R. § 4.114 (2004).  

The veteran essentially contends that her service-connected 
GERD is more severe than reflected by the 10 percent rating 
currently assigned.  It is maintained that the assigned 
rating does not sufficiently reflect the severity of her 
symptoms.  The veteran maintains that she currently suffers 
from ongoing heartburn, regurgitation, as well as substernal, 
arm and shoulder pain.  The veteran also indicates that she 
has difficulty sleeping at night, and is required to sleep in 
a propped up position in order to minimize the reflux.  

The veteran underwent a VA examination in August 2002.  At 
that time, she denied any vomiting, hematemesis or melena.  
She stated that her appetite was good.  She reported 
occasional discomfort in the epigastric area.  She was 
currently taking Aciphex.  No diarrhea or constipation was 
reported; no colic, distention, nausea or vomiting was 
reported.  She denied any weight gain or loss; no sign of 
anemia was noted.  Examination of the abdomen revealed no 
pain or tenderness; bowel sounds were active.  No 
hepatosplenomegaly was noted.  Helicobacter pylori antibodies 
were positive.  No pertinent diagnosis was reported.  

The service representative argues that, inasmuch as the 
August 2002 VA examination was conducted for the primary 
purpose of obtaining an opinion about the halitosis, it 
contains very little information regarding the extent and 
severity of the GERD.  

Given that the veteran has complained of worsening symptoms 
and her most recent VA examination was in August 2002, the 
Board finds that a more contemporaneous VA examination is 
needed in order to assess the current severity of the 
veteran's digestive disorder.  The fulfillment of the duty to 
assist requires a thorough and contemporaneous medical 
examination that considers prior medical examinations and 
treatment in order to conduct a complete evaluation of the 
veteran's claim.  38 C.F.R. § 4.2 (2004).  Where further 
evidence, or clarification of the evidence, is needed for 
proper appellate decision-making, a remand to the RO is 
required.  38 C.F.R. § 19.9(a)(1) (2004).  

To ensure that VA has met its duty to assist and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C., for the following actions: 

1.  The veteran should also be afforded a 
gastrointestinal examination to determine 
the severity of her service-connected 
GERD.  The claims folder must be made 
available to the examining physician and 
the physician should state that he/she 
has reviewed the claims folder in the 
report of examination.  All tests and 
studies deemed necessary by the examiner 
should be performed.  The examiner should 
report the pertinent medical complaints, 
symptoms and clinical findings in detail.  
The examiner should specifically comment 
on the presence or absence of pain, 
vomiting, weight loss, hematemesis, 
melena, anemia, epigastric distress, 
dysphasia, pyrosis, regurgitation, and 
substernal, arm, or shoulder pain 
associated with GERD.  The examiner 
should also describe any impairment of 
health due to GERD as severe, 
considerable, or less than considerable.  
A complete rationale for any opinion 
expressed must be provided.  

2.  Thereafter, the RO should 
readjudicate the veteran's claim for a 
rating in excess of 10 percent for GERD.  
If the determination remains adverse to 
the veteran, both she and her 
representative should be furnished a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  The purposes of this 
REMAND are to further develop the record and to accord the 
veteran due process of law.  By this REMAND, the Board does 
not intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  No action is 
required of the veteran until she is notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


